Citation Nr: 0615447	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-24 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service-connected burial benefits in excess of 
$735.14.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had active service with the Regular Philippine 
Army from January 1942 to May 1942 and from June 1945 to June 
1946.  The veteran died in February 2001, the appellant is 
his surviving son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

The appellant in this case is the deceased veteran's son.  He 
claims that he paid for the veteran's funeral expenses and 
requests reimbursement for the expenses.  The appellant 
submitted two receipts to the RO from Descallar Funeral 
Parlor.  The first is dated February 13, 2001 for P 6,000.00 
and the second is dated June 17, 2001 for P 36,000.00.  Both 
of these receipts state that the amount was paid by the 
P.V.M., appellant's mother.  In August 2001, the RO sent a 
letter to the appellant asking whether the funds used to pay 
the funeral expenses were his or his mother's and to submit a 
corroborating statement from his mother if the funds used 
were his.  

In September 2001, the appellant submitted a statement that 
his funds were used to pay the funeral expenses.  His mother 
also submitted a statement, which stated that on June 17, 
2001, she went with her son, the appellant, to Descallar 
Funeral Parlor where he used his funds to pay for the 
funeral.  She did not mention the February 13, 2001 funeral 
payment in her statement.  The RO granted the appellant 
$225.00 in October 2001 and $510.14 in December 2002, 
totaling $735.14.  In the December 2002 decision, the RO 
listed only the June 17, 2001 receipt in the list of evidence 
used in making the decision.

This appeal is remanded in order to verify whether the 
payment on February 13, 2001 was paid by the appellant or by 
his mother, whose name appears on the receipt.  

In addition, in 2004 the appellant submitted additional 
evidence that the RO has not considered, nor did he waive 
initial consideration by the RO.  On remand, the additional 
evidence must be considered.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask whether 
the funds used to pay the funeral expenses 
on February 13, 2001, in the amount of P 
6,000.00 were his or his mother's, and to 
submit a corroborating statement from his 
mother if the funds used were his.  

2.  Thereafter, readjudicate the 
appellant's claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


